DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 10/1/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-5, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washisu (US Patent Pub. # 2006/0067672).
As to claim 1, Washisu discloses a camera assembly comprising:
a frame (lens barrel 18) including a first sidewall (rotation support part 18a), a second sidewall (Fig. 7A bottom of 18) configured to face the first sidewall, and a base (barrel connecting the rotation support part 18a and bottom) formed between the first sidewall (18a) and the second sidewall (Fig. 7A bottom of 18) (Para 119-121);
a linear actuator module (tilting drive linkage and panning drive linkage) including a first movable member (front lens support frame 15a) slidably coupled to the first sidewall and a second movable member (panning actuator 19) slidably coupled to the second sidewall (Fig. 7A bottom of 18) (Para 103 and121);
at least one lens (laminated lens group 14j, second-group 14k, constantly fixed third-group 14l, fourth-group 14m) disposed on the base (Fig. 7A bottom of 18) (Para 89 and 121);
an image sensor (image pickup device 14i) disposed on one side in an optical axis direction of the at least one lens (14j-14m) (Para 84);
a reflective member (mirror 14c) on which external light is incident, the reflective member (14c) including a reflective surface configured to change an optical path (object optical axis 14b) to direct the incident external light toward the at least one lens (laminated lens group 14j, second-group 14k, constantly 
a holder (mirror support frame 16a) having the reflective member (14c) disposed therein, the holder (16a) including a support part supported on the base (18) so as to be rotated to correspond to a rotational direction having a first axis (tilt) of rotation perpendicular to an optical axis (main optical axis 14a) of the lens as a center of rotation, or a rotational direction having a second axis (panning) of rotation perpendicular to the optical axis (main optical axis 14a) and the first axis of rotation as a center of rotation (Para 84, 85, and 105),
wherein the first movable member (15a) and the second movable member (19) are connected to one side and an opposite side of the holder (16a) with respect to the support part (18), and
wherein the reflective member (14c) is configured to rotate about the first axis (tilt) of rotation and/or the second axis (panning) of rotation depending on movement directions and movement distances of the first movable member (15a) and the second movable member (19) (Para 101 and 117).
As to claim 3, Washisu teaches wherein the linear actuator module (tilting drive linkage and panning drive linkage) further includes magnetic bodies (pair of permanent magnets 15c and permanent magnet 19d) formed on the first movable member and the second movable member and coils (flat coil 15b and flat coil 19c) formed on the first sidewall and the second sidewall and configured to correspond to the magnetic bodies, 
As to claim 4, Washisu teaches wherein the linear actuator module further includes metal plates (yokes 15d yokes 19e and 19f) around which the coils (15c and 19d) are wound and Hall sensors (magnetism-detecting element 19j) disposed on surfaces of the metal plates to face the magnetic bodies, and wherein the Hall sensors (19j) sense magnetic flux densities changed by movements of the first movable member and the second movable member (Para 125).
As to claim 5, Washisu teaches wherein the reflective member (14c) is formed of a prism (prism) further including a first surface on which the external light is incident and a second surface through which the external light reflected by the reflective surface is output toward the at least one lens (Para 97 and 98).
As to claim 9, Washisu teaches wherein the linear actuator module (voice coil 112a) further includes a third movable member (112a) that is coupled to the base so as to slide in the optical axis direction (main optical axis 14a) and on which the at least one lens (14m) is disposed, wherein the image sensor (14i) is disposed on the base, and wherein a distance between the at least one lens (14m) and the image sensor (14i) is adjusted by sliding of the third movable member (112a) (Para 133 and 134).
As to claim 10, Washisu teaches further comprising: a lens housing (fourth-group lens barrel 18e) having the at least one lens (14m) therein, wherein the lens housing (18e) includes the third movable member (112a) (Para 133 and 134).

As to claim 12, Washisu teaches wherein the lens housing (18a) is disposed between the first movable member (15a) and the second movable member (19) and includes a first side surface (top of 18a) configured to face the first movable member (15a) and a second side surface (bottom of 18a) configured to face the second movable member (19), and wherein the first side surface has a first sliding groove into which at least part of the first movable member is inserted, and the second side surface has a second sliding groove into which at least part of the second movable member is inserted (Para 119-121).
As to claim 13, Washisu teaches further comprising: a cover (transparent protector 115) coupled to the frame, wherein the cover (115) includes an upper wall configured to face the base, the upper wall having an opening formed therein, and wherein the external light is incident on the reflective surface through the opening (Para 135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Washisu (US Patent Pub. # 2006/0067672) in view of Nishimoto (US Patent Pub. # 2017/0336596).
As to claim 2, note the discussion above in regards to claim 1.  Washisu does not teach a guide part configured to guide sliding of the first movable member and the second movable member, wherein the guide part includes a first guide groove formed on one surface of the first movable member, a second guide groove formed on one surface of the second movable member, a first corresponding guide groove formed on the first sidewall and configured to correspond to the first guide groove, and a second corresponding guide groove formed on the second sidewall and configured to correspond to the second guide groove, and wherein the guide part further includes rolling members disposed between the first guide groove and the first corresponding guide groove and between the second guide groove and the second corresponding guide groove.  Nishimoto teaches a guide part (one or more guide rails 140) configured to guide sliding of the first movable member (pivot assembly 150) and the second movable member, wherein the guide part (140) includes a first guide groove formed on one surface of the first movable member, a second guide groove formed on one surface of the second movable member, a first corresponding guide groove formed on the first sidewall and configured to correspond to the first guide groove, and a second corresponding guide groove formed on the second sidewall and configured to .

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Washisu (US Patent Pub. # 2006/0067672) in view of Theriault (US Patent Pub. # 2013/0201571).
As to claim 6, note the discussion above in regards to claim 1.  Washisu does not teach wherein an inclined surface is formed on the base, and wherein the support part of the holder includes a support ball having a ball shape, the support ball being configured to support rotation of the holder relative to the inclined surface.  Theriault (Fig. 2) teaches wherein an inclined surface (fixed bearing block assembly 28 and 38) is formed on the base (base 14), and wherein the support part (bearing 44, 46) of the holder includes a support ball having a ball shape (bearing), the support ball being configured to support rotation of the holder relative to the inclined surface (28 and 38) (Para 23 and 24).  Therefore, it would have been obvious to one of ordinary skill in the 
As to claim 7, Theriault teaches wherein a support recess respective bearing seats 24, 34, 26, and 40) configured to correspond to the support ball (24 and 26) is formed on the inclined surface (28 and 38), and at least part of the support ball (24 and 26) is inserted into the support recess (24, 34, 26, and 40), and wherein the first axis of rotation and the second axis of rotation are formed inside the support ball (24 and 26) (Para 24).
As to claim 8, Theriault teaches wherein the first movable member (actuators 116, 118) and the second movable member (116 and 118) include a first protrusion (piston) having a ball shape and a second protrusion (piston), respectively, the first protrusion (piston) being formed on an end portion of the first movable member configured to face in the optical axis direction, and the second protrusion (piston) being formed on an end portion of the second movable member configured to face in the optical axis direction, wherein the holder includes a first connecting part (engage arm portions 86, 88) having a first connecting recess into which at least part of the first protrusion (piston) is inserted and a second connecting part (engage arm portions 86, 88) having a second connecting recess into which at least part of the second protrusion (piston) is inserted (Para 32).
As to claim 15, Washisu teaches wherein the first movable member (15a) and the second movable member (19) include third magnets (permanent magnet 19d) .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Washisu (US Patent Pub. # 2006/0067672) in view of Theriault (US Patent Pub. # 2013/0201571) and further in view of Takahashi (US Patent Pub. # 2013/0222664).
As to claim 14, note the discussion above in regards to claims 1 and 6.  Washisu in view of Theriault do not teach a first magnet and disposed inside the support ball of the holder and a second magnet disposed under the inclined surface, wherein the second magnet presses the first magnet such that the support ball remains in a predetermined state.  Takahashi (Fig. 16) teaches comprising: a first magnet (ball supporting magnet 61 and movable supporting ball 62) and disposed inside the support ball of the holder and a second magnet disposed under the inclined surface, wherein the second magnet (magnetic material is provided inside each ball receiving portion 48) presses the first magnet (61) such that the support ball (62) remains in a predetermined state (Para 60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an actuation stage as taught by Takahashi to the photographing apparatus of Washisu in view of Theriault, to provide an image pickup apparatus capable of suppressing layout constraint and an increase in a size dimension in the direction of the imaging optical 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/7/2022